Atkinson, J.
The plaintiff’s evidence showing that his cattle, for the killing of which the action was brought, were killed by the defendant’s train, a prima facie case was made in his favor; and the legal presumption of negligence against the company was not overcome by evidence in its behalf showing that the killing took place “at or near” a named crossing, when the train was running at such a rate of speed that it could not be stopped upon the crossing in question. Such evidence was sufficient to warrant the inference that the killing occurred upon a “crossing”; and this being so, it was incumbent on the company, in order to show that it exercised the degree of diligence required of it by law, to prove affirmatively that the crossing was one to which the provisions of section 2222 of the Civil Code did not apply. Judgment affirmed.
Donalson & Unices, for plaintiff in error.